DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on December 9, 2020, for the application with serial number 16/527,515.
 
Claims 1, 19, and 20 are amended.
Claims 1-20 are pending.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the recited ‘connectors’ in the claims provide a new and useful arrangement of generic computer components.  The Examiner respectfully disagrees.  Generic computer components do not provide a practical application or significantly more than an abstract idea.  See MPEP §2106.05.I.(a)[ii].  The present claims can be distinguished from Example 40 because the claims from Example 40 recite a practical application related to an improvement in collecting network traffic data.  The present claims are related to performing an information technology audit, which is not a technical field.  The auditing process described by the method in the claims is a business process for making a business evaluation.  The steps of the claims attempt to manage personal behavior related to the audit by aggregating structured and unstructured data into a dashboard audit report.  A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis has been found to be directed to an ineligible abstract idea.  See MPEP §2106.04(a)(2)[III]{A}.  
The Applicant additionally contends that the claim elements have not been considered in combination in the Office’s subject matter eligibility analysis.  In response, the Examiner points to the rejection, below, which states: The steps are all steps for data processing and data reporting related to the abstract idea of performing an information technology audit that, when considered individually and as a whole, are part of the abstract idea of performing an information technology audit.”  Additional elements of the claims are considered and found to amount to insignificant extrasolution activity.  Insignificant extrasolution elements do not provide a practical application of the abstract idea, nor do they provide significantly more than an abstract idea.  
The Applicant additionally submits that the claimed process is subject matter eligible because it is not conventional.  See Remarks p. 17.  To be clear, the Examiner does not conclude that the entire claimed process is conventional.  However, additional elements of the claims outside the scope of the abstract idea amount to generic computer hardware and elements performing insignificant extrasolution activity.  The Applicant has admitted that the use of connectors is conventional, and the abstract of the Williams reference supports this conclusion.  The collection, separation, and aggregation of structured and unstructured data is also well-understood, routine, and conventional; as evidenced by ¶[0014] & [0022]-[0023] and Fig. 2 of US 2013/0173643 A1 to Ezzat.  The claims are directed to an abstract idea without significantly more.  An abstract idea is not subject matter eligible, regardless of its conventionality.
The Applicant additionally states that the specification sets forth improvements, but no particular portion of the specification is referenced to support this statement.  The Applicant does not point to any particular improvements recited by the present claims.  See Remarks p. 18.   The specification discusses a software suite for improving the ability of IT professionals to discover, manage, and monitor software and hardware assets.  See ¶[0017].  An existing Google Cloud Platform may improve overall security.  See ¶[0052] and [0054].  The platform performs cognitive automation, which 
The rejection is accordingly updated and maintained.
35 USC §112 Rejections
In light of the Applicant’s amendments, the basis for rejection of the claims for lack of written description is withdrawn.  Note, however, the new basis for rejection of the claims under 35 USC §112, first and  second paragraphs.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further consideration of the prior art.  Brew is currently disclosed for teaching the limitation in the independent claims that refers to collecting and separating data into structured and unstructured data.  Brew teaches a library server with structured data and a resource manager with unstructured data, so those different types of data are separated.  
The Mulligan reference has additionally been incorporated into the independent claims as teaching some of the newly added limitations.  Independent claims 1, 19, and 20 are rejected as being obvious over Mullick in view of Brew, Williams, Ezzat, Mulligan, and Graves.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to performing an information technology audit (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2)[II]{C}.  The present claims recite steps for auditing the information technology resources of a business entity, which is a method of organizing personal behavior or business interactions related to information technology policy compliance.  Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  The limitations of exemplary claim 1 include: “creating . . . a connector,” “defining . . . a configuration for the connector,” “assigning one or more credentials to the connector,” “synchronizing . . . a connector configuration,” “collecting . . . a set of client data,” “collecting and separating . . . the structured data;” “executing . . . at least one data interpretation step,” “executing . . . at least one controls evaluation step,” “generating and updating a plurality of dashboards based on the result,” and “generating and outputting at least one recommendation to the user for remediation.”  The steps are all steps for data processing and data reporting related to the abstract idea of performing an information technology audit that, when considered individually and as a whole, are part of the abstract idea of performing an information technology audit.  This judicial exception is not integrated into a practical application.  Additional elements of the independent claims do recite the use of software ‘connectors’ for performing synchronization steps to ensure compatibility between versions of software applications.  The amended language of the independent claims recite steps for identifying unstructured data.  Both of these additional elements are tangentially related to the 
Furthermore: an element that is found to amount to insignificant extrasolution activity in step 2A must be evaluated in step 2B to determine whether that element constitutes more than what is well-understood, routine, and conventional in the field.  The use of connectors for ensuring synchronization and compatibility between applications and data systems is well-understood, routine, and conventional, as evidenced by the Applicant’s Remarks.  See pp. 14-15, especially footnotes 1-3.  The Examiner additionally refers to the entirety of the Williams reference, and particularly the abstract.  Therefore, the use of the connectors does not amount to significantly more than the abstract idea itself.  
The amended language additionally recites steps for collection, separation, and aggregation of structured and unstructured data that were found to amount to insignificant extrasolution activity in step 2A.  Those elements are well-understood, routine, and conventional; as evidenced by ¶[0014] & [0022]-[0023] and Fig. 2 of US 2013/0173643 A1 to Ezzat.  The teaching of Ezzat demonstrate that integration of unstructured data and structured data through the use of connectors is well-understood, routine, and conventional.  Therefore, the claimed elements do not amount to significantly more than the abstract idea itself.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 19, and 20 recite: “the automated platform further generates a new connector based on the digital interpretation and stores the new connector in the plurality of connectors.”  However, no algorithm or means for generating 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "unfamiliar" in independent claims 1, 19, and 20 is a relative term which renders the claim indefinite.  The term "unfamiliar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term is used to describe a data structure as ‘unfamiliar.’  The specification states:

[0070] It may further be contemplated that, as an extension of the capabilities of the platform to interpret unstructured data, the platform may further be configured to interpret data that is structured according to an unfamiliar form, giving the platform the ability to interpret data even in the case where the source of the data is not a pre-specified system with a well-defined connector. In such an exemplary embodiment, once the platform performs a machine learning process to translate the unfamiliar data structure into a familiar data structure, the unfamiliar data structure and the familiar data structure may be compared and a new connector may be automatically developed by the platform, based on the differences between the unfamiliar and the familiar data structure.

Emphasis added.  However, the specification does not explain what makes a data structure unfamiliar.  It is unclear what would make a data structure unfamiliar.  Similarly, it is unclear how to make an ‘unfamiliar’ data structure ‘familiar.’  The dictionary definition of ‘familiar’ makes it clear that something that is familiar is frequently seen or expressed.  See https://www.merriam-webster.com/dictionary/familiar.  Therefore, something that is unfamiliar is not frequently seen or expressed.  The specification provides no requisite degree of frequency of expression for determining familiarity and unfamiliarity.  The claims are indefinite.  The dependent claims inherit the deficiency.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-10, 12, 13, 14, 17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0344891 A1 to Mullick et al. (hereinafter ‘MULLICK’) in view of US 2007/0162400 A1 to Brew et al. (hereinafter ‘BREW’), US 2015/0200927 A1 to Williams et al. (hereinafter ‘WILLIAMS’), US 2013/03173643 A1 to Ezzat (hereinafter ‘EZZAT’), US 2012/0147894 A1 to Mulligan et al. (hereinafter ‘MULLIGAN’), and US 2008/0270198 A1 to Graves et al. (hereinafter ‘GRAVES’).

Claim 1 (Currently Amended)
MULLICK discloses a method for performing an information technology audit on a network environment (see abstract; a virtual private network connection) using an automated platform (see ¶[0008]; determine that the endpoint has undergone security checks and audits to verify that it meets corporate information technology policies), wherein the method comprises: creating, via a user interface (see ¶[0118]; a graphical user interface and a command line interface for an administrator to interact with the appliance).
MULLICK does not explicitly disclose, but BREW discloses, a connector, said connector comprising a software tool governing integration of data from at least one other software tool or platform into the automated platform (see ¶[0033]; a connector that integrates databases, business intelligence, and content management applications), the connector having a connector type (see again ¶[0033]; an II4C connector), said connector type comprising a specific data type (see again ¶[0033]; and II4C connector that supports structured and unstructured data including JPEG and BMP images); and
defining, via the user interface, a configuration for the connector based on the connector type ,and storing the configuration for the connector as a stored connector configuration in the automated platform (see again ¶[0033]; II4C). 
MULLICK does not specifically disclose, but WILLIAMS discloses, assigning one or more credentials to the connector (see ¶[0004]; a connector module that creates a token which identifies protected data), and validating, with the automated platform, the credentials (see ¶[0058]; validate the security of the IXS edge servers);
following a validation of the credentials, retrieving, from the automated platform, the stored configuration, and synchronizing a connector configuration between the connector and the stored connector configuration (see ¶[0021]; a segment of the IXP protocol that retrieves IXP calls and forwards them to the Root for synchronization); 
wherein synchronizing the connector configuration comprises determining whether a connector version implemented in the connector and a connector version of the stored connector configuration are different (see ¶[0021]; edge servers may hold the latest version of the correlations provided by the root servers) and, when the connector version implemented in the connector and the connector version of the stored connector configuration are different, updating at least one of the connector version implemented in the connector and the connector version of the stored connector configuration to a most current configuration (see again ¶[0021]; a segment of the IXP protocol that retrieves IXP calls and forwards them to the Root for synchronization); 
collecting, from a data source and via the connector, a set of client data (see ¶[0063]; the IXP enterprise connector may map the clients secured data to tokens that can be used on the public network).
MULLICK does not explicitly disclose, but BREW discloses, comprising both structured data and unstructured data, wherein structured data is of the specific data type for the connector and unstructured data is not of the specific data type for the connector (see again ¶[0033]; and .
MULLICK does not specifically disclose, but WILLIAMS discloses, said client data comprising one or more technical security features implemented on the network environment (see ¶[0020]; provide the security of the enterprise ID, while also allowing direct connectivity to the IXS platform), and providing a data output to an application programming interface (API) and services platform based on the set of client data (see ¶[0061]; the Web services API for the IXP connector will be within the local infrastructure). 
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  WILLIAMS discloses a system for exchanging identity information among independent enterprises that includes a Web services API for an IXP connector provided by a VPN (see ¶[0061]).  It would have been obvious to include the connector(s) as taught by WILLIAMS in the system executing the method of MULLICK with the motivation to deploy a virtual appliance between an enterprise and a security service (see WILLIAMS ¶[0061]).  
MULLICK does not explicitly disclose, but BREW discloses, collecting and separating, from the set of client data, the structured data, wherein collecting and separating the structured data comprises scanning, with each connector in the plurality of connectors, the set of client data, wherein each connector in the plurality of connectors is uniquely associated with a data type and at least one predefined rule specific to said connector, and wherein scanning comprises matching the structured data to each connector based on one or more identifiers in the structured data, wherein scanning further comprises identifying, in the set of client data, at least one unfamiliar data structure (see again ¶[0033]; and II4C connector that supports structured data from a library server and unstructured data stored in a resource manager).

MULLICK further discloses executing, on the API and services platform, at least one data interpretation step, the at least one data interpretation step comprising passing the data output to at least one skills API, and performing, with the at least one skills API, digital interpretation of unstructured data provided in the data output (see ¶]0119], [0138] and [0141]; the health monitoring program may call any application programming interface to determine a states, status, or health of any portion of the appliance.  Network interfaces may include an API that receives or provides any type of data structure). 
MULLICK does not explicitly disclose, but EZZAT discloses, and aggregating the structured data and interpreted unstructured comprising at least the unfamiliar data structure into aggregated data (see ¶[0026]-[0028] and Fig. 2; the integration module 214 collects results returned form appropriate data sources and connectors 204 and 206).
MULLICK discloses a system and method for enhanced client side policy that converts formatted data from one type to another (see ¶[0050]).  EZZAT discloses an information management method that includes extracting data in a data format native to a particular data source and converting the data into a common data format to enable business intelligence operations (see ¶[0019]).  It would have been obvious for one of ordinary skill in the art to integrate structured data and unstructured data as taught by EZZAT in the system executing the method of MULLICK with the motivation to enable business intelligence operations, such as data querying (see EZZAT ¶[0019] and MULLICK ¶[0058]).
wherein the automated platform further generates a new connector based on the digital interpretation and stores the new connector in the plurality of connectors (see abstract and ¶[0012]-[0013]; configure a data center connector based on the data center connector type).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  MULLIGAN discloses a method to provision cloud computing network elements that includes templates with connector types for cloud computing resources, where connectors are configured based on connector data type.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the template and connector configuration as taught by MULLIGAN in the system executing the method of MULLICK with the motivation to configure infrastructure to meet information technology policies and adjust tuning settings (see MULLICK ¶[0026]).  
MULLICK further discloses executing, on a processing platform coupled to the API and service platform, at least one controls evaluation step on the aggregated data, the at least one controls evaluation step comprising determination of an audit control output based on a result of the at least one data interpretation step (see ¶[0079]; receive output of the results of the application execution for display.  See also ¶[0008]; checks and audits verify that the endpoint meets corporate information technology policies), and further storing a result on the processing platform (see ¶[0080]; the client receives application output data); 
generating and updating a plurality of dashboards based on the result, a first dashboard being a summary dashboard comprising a plurality of graphical displays, each of the graphical displays corresponding to one or more audit control results (see again ¶[0079]-[0080]; receive output of the results of the application execution for display.  See also ¶[0091] and Fig. 4C.  See also ¶[0008]; checks and audits verify that the endpoint meets corporate information technology , and a second dashboard being a monitoring dashboard (see ¶[0097]; the computing device may comprise or be connected to multiple display devices).
MULLICK does not explicitly disclose, but GRAVES discloses, comprising at least one currently actionable item identified by the processing platform (see claim 1; receive audit exceptions indicative of noncompliance of an information system under evaluation);  and 
generating and outputting at least one recommendation to the user for remediation of the at least one actionable item based on at least one comparison of a remediation solution to an alternative solution by the processing platform (see again claims 1 and 22-23; a remediation recommendation interface that stores multiple remediation recommendations associated with a policy or standard that describe how to correct noncompliance).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  GRAVES discloses a system and method for providing remediation recommendations to evaluate noncompliance with a policy and provide recommendations to remediate noncompliance.  It would have been obvious for one of ordinary skill in the art at the time of invention to provide recommendations as taught by GRAVES in the system executing the method of MULLICK with the motivation to verify and ensure that an infrastructure meets corporate information technology policies.

Claim 6 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein the step of executing, on a processing platform coupled to the API and service platform, at least one controls evaluation step comprises transmitting data from the API and service platform to the processing platform via a hypertext transfer protocol secure (HTTPS) representational state transfer (REST) API (see ¶[0049] and ,

Claim 7 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein the unstructured data comprises at least one of: an image of a password policy or an image of a password creation screen (see ¶[0155]; user credentials provided by the user may include the username of a user and the password of the user).

Claim 8 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein a step of providing the data output to the API and services platform based on the set of client data is performed contemporaneously with the step of synchronizing the connector configuration between the connector and the stored configuration, wherein the step of providing the data output to the API and services platform based on the set of client data is initiated during a synchronization process after the synchronization process has synchronized run-time settings (see ¶[0074]; a synchronous optical network, a synchronous digital hierarchy.  See also ¶[0108]; synchronization of and communications between any of the components or processes).

Claim 9 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
wherein each of the steps of collecting, from the data source and via the connector, the set of client data, and providing the data output to the API and services platform based on the set of client data, are performed contemporaneously, whereby a first set of data is output to the API and services platform prior to an end to a step of collecting the set of client data (see ¶[0074]; a synchronous optical network, a synchronous digital hierarchy.  See also ¶[0108]; synchronization of and communications between any of the components or processes.  See also ¶[0146]; output is displayed at the client).

Claim 10 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
MULLICK does not explicitly disclose, but GRAVES discloses, wherein the step of generating and updating the first dashboard further comprises: retrieving at least one of an industry standard, a similar-sized company standard, and a similar-complexity company standard (see claims 22 and 23; and evaluation relative to a policy or standard, where a recommendation interfaces is used to configure a recommendation relative to the policy or standard); and 
generating the plurality of graphical displays based on the at least one of the industry standard, the similar-sized company standard, and the similar-complexity company standard (see claims 22 and 23; and evaluation relative to a policy or standard, where a recommendation interfaces is used to configure a recommendation relative to the policy or standard).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  GRAVES discloses a system and method for providing remediation recommendations to evaluate noncompliance with a policy and provide recommendations to remediate noncompliance.  It would have been obvious for one of ordinary skill in the art at the time of 

Claim 12 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein providing a data output to an API and services platform based on the set of client data further comprises: incorporating the data output into a message buffer (see ¶[0082]; transport control protocol buffering); and 
with the API and services platform, consuming the message buffer prior to storage of the data output (see ¶[0088]; execute the application to enable the client to receive application-output data that is generated).

Claim 13 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
MULLICK further discloses wherein the method further comprises: receiving, via the user interface, a submission of at least one data file (see ¶[0020] and [0081]; a deliver a computing environment or data file to a client); 
determining, based on one or more connectors including the connector, a matching connector in the one or more connectors (see again ¶[0020]; identify an attribute indicating a presence of a client on a file.  See also ¶[0150] and [0171]; determine client-side attributes including a file.  Watermark a file); and 
automatically assigning the matching connector to the at least one data file, and uploading the at least one data file via the matching connector (see ¶[0081]; the data file may be delivered via the appliance and/or the server).

Claim 14 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
MULLICK does not specifically disclose, but MULLIGAN discloses, wherein the method comprises: via the user interface, selecting the connector type, and performing, via the user interface, an edit to the connector type (see ¶[0021]; a client selects a template with a connector type that is compatible with the network of the client); and 
storing the edit to the connector type as the stored configuration in the automated platform prior to the step of creating, via the user interface, the connector having the connector type (see again ¶[0021]; a client selects a template with a connector type that is compatible with the network of the client.  The orchestrator server selects and configures network elements based on the selected connector type and data center connector type).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  MULLIGAN discloses a method to provision cloud computing network elements that includes templates with connector types for cloud computing resources.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the template as taught by MULLIGAN in the system executing the method of MULLICK with the motivation to configure infrastructure to meet information technology policies and adjust tuning settings (see MULLICK ¶[0026]).  

Claim 17 (Original)
the method as set forth in claim 1.
MULLICK further discloses wherein the method further comprises: determining, via a multi-factor authentication step, a right of access of the user and a level of access of the user (see abstract; authorize a level of access of a client to a virtual private connection); and 
limiting the set of client data based on the level of access of the user (see again abstract; authorize a level of access of a client to a virtual private connection.  See also ¶]0162] and [0227]; a decision regarding a type of access is made).

Claim 19 (Currently Amended)
MULLICK discloses a system for performing elements of an information technology audit on a network environment (see abstract; a virtual private network connection)
MULLICK does not explicitly disclose, but BREW discloses, the system comprising: a plurality of connectors, each connector comprising a software tool governing integration of data from at least one other software tool or platform into the system (see ¶[0033]; a connector that integrates databases, business intelligence, and content management applications), each of the connectors configured to retrieve data from a data source and provide a data output (see ¶[0033]; utilize results across traditional and multimedia data sources using a connector.  See also ¶[0038]; generate output). 
MULLICK further discloses an automated platform comprising an application programming interface (API) (see ¶[0114]; a messaging application programing interface) and services platform and a processing platform (see ¶[0111]; the cache manager operates as a service), the API and services platform configured to receive the data output and connect to the processing platform via a hypertext transfer protocol secure (HTTPS) representational state transfer (REST) API (see ¶[0049] and [0089]; a software program that transmits request data  (e.g. an https request) to a web server.  See also ¶[0119]; any application programming , and the processing platform configured to execute processing on data provided via the HTTPS REST API (see again ¶[0049]; a web server processes the request); and 
a user interface (see ¶[0009]; a user enters credentials in a user interface).
MULLICK does not specifically disclose, but BREW discloses, ; wherein the system is configured to perform the steps of: receiving, via the user interface, an instruction to create a connector having a connector type said connector type comprising a specific data type (see again ¶[0033]; and II4C connector that supports structured and unstructured data including JPEG and BMP images).
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  BREW discloses a method for managing digital content in a content management system that includes APIs as connectors for databases (see ¶[0033]).  It would have been obvious to include the connectors as taught by BREW in the system executing the method of MULLICK with eth motivation to securely manage data (see BREW ¶[0007]-[0008]), and
receiving instructions via the user interface providing a configuration for the connector based on the connector type; storing the configuration for the connector as a stored connector configuration in the automated platform (see ¶[0033]; II4C).
MULLICK does not specifically disclose, but WILLIAMS discloses, and adding the connector to the plurality of connectors (see abstract; the system contains connectors); assigning one or more credentials to the connector via the user interface (see ¶[0004]; a connector module that creates a token which identifies protected data), and validating, with the automated platform, the one or more credentials (see ¶[0058]; validate the security of the IXS edge servers);
after a validation of the credentials, retrieving, from the automated platform, the stored connector configuration, and synchronizing a connector configuration between the connector and the stored connector configuration (see ¶[0021]; a segment of the IXP protocol that retrieves IXP calls and forwards them to the Root for synchronization); 
wherein synchronizing the connector configuration comprises: determining whether a connector version implemented in the connector and a connector version of the stored connector configuration are different (see ¶[0021]; edge servers may hold the latest version of the correlations provided by the root servers), and, when the connector version implemented in the connector and the connector version of the stored connector configuration are different, updating at least one of the connector version implemented in the connector and the connector version of the stored connector configuration to a most current configuration (see again ¶[0021]; a segment of the IXP protocol that retrieves IXP calls and forwards them to the Root for synchronization);
collecting, from the data source and via a connector in the plurality of connectors, a set of client data (see ¶[0063]; the IXP enterprise connector may map the clients secured data to tokens that can be used on the public network).
MULLICK does not explicitly disclose, but BREW discloses,  comprising both structured data and unstructured data, wherein structured data is of the specific data type for the connector and unstructured data is not of the specific data type for the connector (see again ¶[0033]; and II4C connector that supports structured and unstructured data including JPEG and BMP images).
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  BREW discloses a method for managing digital content in a content management system that includes APIs as connectors for databases (see ¶[0033]).  It would have been obvious to include the connectors as taught by BREW in the 
MULLICK does not specifically disclose, but WILLIAMS discloses, said client data comprising one or more technical security features implemented on the network environment (see ¶[0020]; provide the security of the enterprise ID, while also allowing direct connectivity to the IXS platform), and providing a data output to the API and services platform based on the set of client data (see ¶[0061]; the Web services API for the IXP connector will be within the local infrastructure). 
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  WILLIAMS discloses a system for exchanging identity information among independent enterprises that includes a Web services API for an IXP connector provided by a VPN (see ¶[0061]).  It would have been obvious to include the connector(s) as taught by WILLIAMS in the system executing the method of MULLICK with the motivation to deploy a virtual appliance between an enterprise and a security service (see WILLIAMS ¶[0061]).  
MULLICK does not explicitly disclose, but BREW discloses, collecting and separating, from the set of client data, the structured data, wherein collecting and separating the structured data comprises scanning, with each connector in the plurality of connectors, the set of client data, wherein each connector in the plurality of connectors is uniquely associated with a data type and at least one predefined rule specific to said connector, and wherein scanning comprises matching the structured data to each connector based on one or more identifiers in the structured data, wherein scanning further comprises identifying, in the set of client data, at least one unfamiliar data structure (see again ¶[0033]; and II4C connector that supports structured data from a library server and unstructured data stored in a resource manager).
executing, on the API and services platform, at least one data interpretation step, the at least one data interpretation step comprising passing the data output to at least one skills API, and performing, with the at least one skills API, digital interpretation of unstructured data provided in the data output (see ¶]0119], [0138] and [0141]; the health monitoring program may call any application programming interface to determine a states, status, or health of any portion of the appliance.  Network interfaces may include an API that receives or provides any type of data structure); 
MULLICK does not explicitly disclose, but EZZAT discloses, and aggregating the structured data and interpreted unstructured comprising at least the unfamiliar data structure into aggregated data (see ¶[0026]-[0028] and Fig. 2; the integration module 214 collects results returned form appropriate data sources and connectors 204 and 206).
MULLICK discloses a system and method for enhanced client side policy that converts formatted data from one type to another (see ¶[0050]).  EZZAT discloses an information management method that includes extracting data in a data format native to a particular data source and converting the data into a common data format to enable business intelligence operations (see ¶[0019]).  It would have been obvious for one of ordinary skill in the art to integrate structured data and unstructured data as taught by EZZAT in the system executing the method of MULLICK with the motivation to enable business intelligence operations, such as data querying (see EZZAT ¶[0019] and MULLICK ¶[0058]).
MULLICK does not specifically disclose, but MULLIGAN discloses, wherein the automated platform further generates a new connector based on the digital interpretation and stores the new connector in the plurality of connectors (see abstract and ¶[0012]-[0013]; configure a data center connector based on the data center connector type).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  MULLIGAN discloses a method to provision cloud computing network elements that 
MULLICK further discloses executing, on the processing platform, at least one controls evaluation step on the aggregated data, the at least one controls evaluation step comprising determination of an audit control output based on a result of the at least one data interpretation step (see ¶[0079]; receive output of the results of the application execution for display), and further storing a result on the processing platform (see ¶[0080]; the client receives application output data); 
generating and updating a plurality of dashboards based on the result, a first dashboard being a summary dashboard comprising a plurality of graphical displays, each of the graphical displays corresponding to one or more audit control results (see again ¶[0079]-[0080]; receive output of the results of the application execution for display.  See also ¶[0091] and Fig. 4C), and a second dashboard being a monitoring dashboard (see ¶[0097]; the computing device may comprise or be connected to multiple display devices).
MULLICK does not explicitly disclose, but GRAVES discloses, comprising at least one currently actionable item identified by the processing platform (see claim 1; receive audit exceptions indicative of noncompliance of an information system under evaluation), and displaying the plurality of dashboards on the user interface (see claim 22-23; a remediation recommendation graphical user interface to configure the systems); and 
generating and outputting at least one recommendation for remediation of the at least one actionable item based on at least one comparison of a remediation solution to an alternative solution by the processing platform, and providing the at least one recommendation to the user interface (see again claims 1 and 22-23; a remediation recommendation interface that stores multiple remediation recommendations associated with a policy or standard that describe how to correct noncompliance).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  GRAVES discloses a system and method for providing remediation recommendations to evaluate noncompliance with a policy and provide recommendations to remediate noncompliance.  It would have been obvious for one of ordinary skill in the art at the time of invention to provide recommendations as taught by GRAVES in the system executing the method of MULLICK with the motivation to verify and ensure that an infrastructure meets corporate information technology policies.

Claim 20 (Currently Amended)
MULLICK discloses a non-transitory computer-readable medium comprising computer program code (see ¶[0095]; a bootable medium) that, when executed, causes a system comprising a plurality of connectors each configured to retrieve data from a data source and provide a data output (see abstract; a virtual private network connection that connects a client to a network.  See also ¶[0079]; the client can request execution of various applications and receive output of the results); 
an automated platform comprising an application programming interface (API) (see ¶[0114]; a messaging application programing interface)  and services platform and a processing platform (see ¶[0111]; the cache manager operates as a service) and configured to receive the data output and connect to the processing platform via a hypertext transfer protocol secure (HTTPS) representational state transfer (REST) API (see ¶[0049] and [0089]; a software program that transmits request data  (e.g. an https request) to a web server.  See also ¶[0119]; any application programming interface to determine a state of an appliance) and execute processing on data provided via the HTTPS REST API (see again ¶[0049]; a web server processes the request); and 
a user interface (see ¶[0009]; a user enters credentials in a user interface, to execute the steps of: 
receiving, via the user interface (see ¶[0118]; a graphical user interface and a command line interface for an administrator to interact with the appliance).
MULLICK does not explicitly disclose, but BREW discloses, an instruction to create a connector (see ¶[0033]; a connector that integrates databases, business intelligence, and content management applications) said connector comprising a software tool governing integration of data from at least one other software tool or platform into the automated platform (see again ¶[0033]; a connector that integrates databases, business intelligence, and content management applications), the connector having a connector type (see again ¶[0033]; an II4C connector), and 
receiving instructions via the user interface providing a configuration for the connector based on the connector type; storing the configuration for the connector as a stored connector configuration in the automated platform (see again ¶[0033]; II4C).
MULLICK does not specifically disclose, but WILLIAMS discloses, and adding the connector to the plurality of connectors (see abstract; the system contains connectors); 
assigning one or more credentials to the connector via the user interface (see ¶[0004]; a connector module that creates a token which identifies protected data), and validating, with the automated platform, the one or more credentials (see ¶[0058]; validate the security of the IXS edge servers);
after a validation of the credentials, retrieving, from the automated platform, the stored configuration, and synchronizing a connector configuration between the connector and the stored connector configuration (see ¶[0021]; a segment of the IXP protocol that retrieves IXP calls and forwards them to the Root for synchronization); 
wherein synchronizing the connector configuration comprises: determining whether a connector version implemented in the connector and a connector version of the stored connector configuration are different (see ¶[0021]; edge servers may hold the latest version of the correlations provided by the root servers), and, when the connector version implemented in the connector and the connector version of the stored connector configuration are different, updating at least one of the connector version implemented in the connector and the connector version of the stored connector configuration to a most current configuration (see again ¶[0021]; a segment of the IXP protocol that retrieves IXP calls and forwards them to the Root for synchronization);
collecting, from the data source and via a connector in the plurality of connectors, a set of client data (see ¶[0063]; the IXP enterprise connector may map the clients secured data to tokens that can be used on the public network).
MULLICK does not explicitly disclose, but BREW discloses, comprising both structured data and unstructured data, wherein structured data is of the specific data type for the connector and unstructured data is not of the specific data type for the connector (see again ¶[0033]; and II4C connector that supports structured and unstructured data including JPEG and BMP images).
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  BREW discloses a method for managing digital content in a content management system that includes APIs as connectors for databases (see ¶[0033]).  It would have been obvious to include the connectors as taught by BREW in the system executing the method of MULLICK with eth motivation to securely manage data (see BREW ¶[0007]-[0008]).  
MULLICK does not specifically disclose, but WILLIAMS discloses, said client data comprising one or more technical security features implemented on the network environment and providing a data output to the API and services platform based on the set of client data (see ¶[0061]; the Web services API for the IXP connector will be within the local infrastructure). 
MULLICK discloses a system and method for enhanced client side policy for security evaluation that may include integration with an application programming interface using a VPN connection (see ¶[0082] and [0119]-[0121]).  WILLIAMS discloses a system for exchanging identity information among independent enterprises that includes a Web services API for an IXP connector provided by a VPN (see ¶[0061]).  It would have been obvious to include the connector(s) as taught by WILLIAMS in the system executing the method of MULLICK with the motivation to deploy a virtual appliance between an enterprise and a security service (see WILLIAMS ¶[0061]).  
MULLICK does not explicitly disclose, but BREW discloses, collecting and separating, from the set of client data, the structured data, wherein collecting and separating the structured data comprises scanning, with each connector in the plurality of connectors, the set of client data, wherein each connector in the plurality of connectors is uniquely associated with a data type and at least one predefined rule specific to said connector, and wherein scanning comprises matching the structured data to each connector based on one or more identifiers in the structured data, wherein scanning further comprises identifying, in the set of client data, at least one unfamiliar data structure (see again ¶[0033]; and II4C connector that supports structured data from a library server and unstructured data stored in a resource manager).
MULLICK further discloses executing, on the API and services platform, at least one data interpretation step, the at least one data interpretation step comprising passing the data output to at least one skills API, and performing, with the at least one skills API, digital interpretation of unstructured data provided in the data output (see ¶]0119], [0138] and [0141]; ; 
MULLICK does not explicitly disclose, but EZZAT discloses, and aggregating the structured data and interpreted unstructured comprising at least the unfamiliar data structure into aggregated data (see ¶[0026]-[0028] and Fig. 2; the integration module 214 collects results returned form appropriate data sources and connectors 204 and 206).
MULLICK discloses a system and method for enhanced client side policy that converts formatted data from one type to another (see ¶[0050]).  EZZAT discloses an information management method that includes extracting data in a data format native to a particular data source and converting the data into a common data format to enable business intelligence operations (see ¶[0019]).  It would have been obvious for one of ordinary skill in the art to integrate structured data and unstructured data as taught by EZZAT in the system executing the method of MULLICK with the motivation to enable business intelligence operations, such as data querying (see EZZAT ¶[0019] and MULLICK ¶[0058]).
MULLICK does not specifically disclose, but MULLIGAN discloses, wherein the automated platform further generates a new connector based on the digital interpretation and stores the new connector in the plurality of connectors (see abstract and ¶[0012]-[0013]; configure a data center connector based on the data center connector type).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  MULLIGAN discloses a method to provision cloud computing network elements that includes templates with connector types for cloud computing resources, where connectors are configured based on connector data type.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the template and connector configuration as taught by MULLIGAN in the system executing the method of MULLICK with the motivation to configure 
MULLICK further discloses executing, on the processing platform, at least one controls evaluation step on the aggregated data, the at least one controls evaluation step comprising determination of a control output based on a result of the at least one data interpretation step (see ¶[0079]; receive output of the results of the application execution for display), and further storing a result on the processing platform (see ¶[0080]; the client receives application output data); 
generating and updating a plurality of dashboards based on the result, a first dashboard being a summary dashboard comprising a plurality of graphical displays, each of the graphical displays corresponding to one or more control results (see again ¶[0079]-[0080]; receive output of the results of the application execution for display.  See also ¶[0091] and Fig. 4C), and a second dashboard being a monitoring dashboard (see ¶[0097]; the computing device may comprise or be connected to multiple display devices).
MULLICK does not explicitly disclose, but GRAVES discloses,  comprising at least one currently actionable item identified by the processing platform (see claim 1; receive audit exceptions indicative of noncompliance of an information system under evaluation), and displaying the plurality of dashboards on the user interface (see claim 22-23; a remediation recommendation graphical user interface to configure the systems); and 
generating and outputting at least one recommendation for remediation of the at least one actionable item based on at least one comparison of a remediation solution to an alternative solution by the processing platform, and providing the at least one recommendation to the user interface (see again claims 1 and 22-23; a remediation recommendation interface that stores multiple remediation recommendations associated with a policy or standard that describe how to correct noncompliance).
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0344891 A1 to MULLICK et al. in view of US 2007/0162400 A1 to BREW et al., US 2015/0200927 A1 to WILLIAMS et al., US 2013/03173643 A1 to EZZAT, US 2012/0147894 A1 to MULLIGAN et al., and US 2008/0270198 A1 to GRAVES et al. as applied to claim 1 above, and further in view of US 2015/0019301 A1 to Jung et al. (hereinafter ‘JUNG’).

Claim 2 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
MULLICK does not explicitly disclose, but GRAVES discloses, wherein the step of generating and outputting the at least one recommendation comprises: selecting the remediation solution from a list of available remediation solutions based on constraints provided by the user (see again claims 1 and 22-23; a remediation recommendation interface that stores multiple remediation recommendations associated with a policy or standard that describe how to correct noncompliance). 
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see 
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES does not specifically disclose, but JUNG discloses, conducting a first test of a network component with the remediation solution simulated as being in place (see ¶[0009]; simulating an optimal cloud configuration and providing a comparison table using the simulation results to the customer); 
conducting a second test of a network component with the alternative solution simulated as being in place (see ¶[0009]; simulating an optimal cloud configuration and providing a comparison table using the simulation results to the customer); and 
comparing a result of the first test and a result of the second test (see again ¶[0009]; simulating an optimal cloud configuration and providing a comparison table using the simulation results to the customer).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]) using various configurations and server tuning settings (see ¶[0022]).  JUNG discloses a system for cloud computing capabilities assessment that compares simulated configurations.  It would have been obvious for one of ordinary skill in the networking arts to include the configuration comparison as taught by JUNG in the system of MULLICK with the motivation to meet information technology policies.  

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0344891 A1 to MULLICK et al. in view of US 2007/0162400 A1 to BREW et al., US 2015/0200927 A1 to WILLIAMS et al., US 2013/03173643 A1 to EZZAT, US 2012/0147894 A1 to MULLIGAN et al., and US 2008/0270198 A1 to GRAVES et al.as applied to claim 1 above, and further in view of US 2017/0214711 A1 to Arnell et al. (hereinafter ‘ARNELL’).

Claim 11 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES does not specifically disclose, but ARNELL discloses, wherein the step of generating and updating the first dashboard further comprises: retrieving at least one of a past data record for the company and a forecast for the company (see ¶[[0027] and [0044]; model-based predictive analytics with a report comprising historical and predictive analytics)  and 
generating the plurality of graphical displays based on the at least one of the past data record and the forecast (see ¶[[0027] and [0044]; model-based predictive analytics with a report comprising historical and predictive analytics).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  ARNELL discloses a security report for a customer network that includes risk reporting based on historical and predictive analytics.  It would have been obvious for one of ordinary skill in the art to include the predictive analytics as taught by ARNELL in the system executing the method of MULLICK with the motivation to assess compliance risk.

Claim 15 (Previously Presented)
the method as set forth in claim 1.
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES does not specifically disclose, but ARNELL discloses, wherein the set of client data comprises data corresponding to a plurality of client systems; wherein the step of executing the at least one controls evaluation step on the aggregated data comprises determining an audit control to be executed, executing the audit control on the data corresponding to each of the plurality of client systems, and obtaining an audit control result for each of the plurality of client systems (see ¶[0011]; collect and correlate log data from multiple systems to determine whether the information is an indication of a security threat); and 
wherein generating and updating the plurality of dashboards based on the result comprises simultaneously displaying each of the audit control results for each of the plurality of client systems (see abstract; create a security report based on security information about the customer network).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  ARNELL discloses a security report for a customer network that includes risk reporting for multiple systems.  It would have been obvious for one of ordinary skill in the art to include the reporting as taught by ARNELL in the system executing the method of MULLICK with the motivation to assess compliance risk.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0344891 A1 to MULLICK et al. in view of US 2007/0162400 A1 to BREW et al., US 2015/0200927 A1 to WILLIAMS et al., US 2013/0173643 A1 to EZZAT, US 2012/0147894 A1 to .as applied to claim 1 above, and further in view of US 2017/0223024 A1 to Desai et al. (hereinafter ‘DESAI’).

Claim 16 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES does not specifically disclose, but DESAI discloses, wherein the method further comprises simultaneously executing a plurality of information technology audits, each of the plurality of information technology audits being operated in multi-tenanted form on the automated platform (see ¶[0024]-[0027]; auditing changes in a multi-tenant cloud system).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  DESAI discloses a client application based access control security system that audits in a multi-tenant cloud system.  It would have been obvious for one of ordinary skill in the art of auditing to audit in the cloud environment as taught by DESAI in the system executing the method of MULLICK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0344891 A1 to MULLICK et al. in view of US 2007/0162400 A1 to BREW et al., US 2015/0200927 A1 to WILLIAMS et al., US 2013/0173643 A1 to EZZAT, US 2012/0147894 A1 to MULLIGAN et al., and US 2008/0270198 A1 to GRAVES et al. as applied to claim 1 above, and further in view of US 2013/0198050 A1 to Shroff et al. (hereinafter ‘SHROFF’).

Claim 18 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES discloses the method as set forth in claim 1.
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, and GRAVES does not specifically disclose, but SHROFF discloses, wherein the set of client data further comprises an organizational hierarchy, and wherein the method further comprises: identifying, in the set of client data, a user profile (see ¶[0037]; a user persona context data and job profile data and user behavior data). 
MULLICK further discloses transmitting, to an administrator of the organizational hierarchy, a unique code associated with the user profile (see ¶[0051]; store information relating to the identification of a user, such as a phone number, name, and password).
The combination of MULLICK and GRAVES does not specifically disclose, but SHROFF discloses, linking the user profile to the organizational hierarchy (see ¶[0037]; user persona context data includes organizational hierarchy data).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]).  SHROFF discloses a system and method for providing decision time brokerage in a hybrid cloud ecosystem that includes monitoring for audit metrics (see abstract) and user profile and organizational hierarchy information.  It would have been obvious to include the profile and organizational hierarchy as taught by SHROFF in the system executing the method of MULLICK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0344891 A1 to MULLICK et al., US 2014/0344891 A1 to MULLICK et al. in view of US 2007/0162400 A1 to BREW et al., US 2015/0200927 A1 to WILLIAMS et al., US 2013/0173643 A1 to EZZAT, US 2012/0147894 A1 to MULLIGAN et al., US 2008/0270198 A1 to GRAVES et al., and US 2015/0019301 A1 to JUNG et al. as applied to claims 1 and 2 above, and further in view of US 7,065,496 B2 to Subbloie et al. (hereinafter ‘SUBBLOIE’).

Claim 3 (Original)
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, GRAVES, and JUNG discloses the method as set forth in claim 2.
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, GRAVES, and JUNG does not specifically disclose, but SUBBLOIE discloses, wherein the constraints provided by the user comprise a remediation budget, and wherein the method further comprises determining a price of the remediation solution and determining an estimated efficacy of the remediation solution (see claims 1 and 8; a performance metric of design optimization includes level of service and price).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]) using various configurations and server tuning settings (see ¶[0022]).  SUBBLOIE discloses a method for managing service provider agreements that includes optimizing network design telecommunications based on level of service and price.  It would have been obvious for one of ordinary skill in the art to include the considerations as taught by SUBBLOIE in the system executing the method of MULLIC with the motivation to optimize design configuration and meet policies.

Claim 4 (Original)
the method as set forth in claim 3.
MULLICK does not specifically disclose, but SUBBLOIE discloses, wherein the method further comprises optimizing a plurality of recommended remediation solutions based on the price of each recommended remediation solution in the plurality of recommended remediation solutions and an estimated efficacy of each recommended remediation solution in the plurality of recommended remediation solutions (see claims 1 and 8; a performance metric of design optimization includes level of service and price).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]) using various configurations and server tuning settings (see ¶[0022]).  SUBBLOIE discloses a method for managing service provider agreements that includes optimizing network design telecommunications based on level of service and price.  It would have been obvious for one of ordinary skill in the art to include the considerations as taught by SUBBLOIE in the system executing the method of MULLIC with the motivation to optimize design configuration and meet policies.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0344891 A1 to MULLICK et al. in view of US 2007/0162400 A1 to BREW et al., US 2015/0200927 A1 to WILLIAMS et al., US 2013/0173643 A1 to EZZAT, US 2012/0147894 A1 to MULLIGAN et al., US 2008/0270198 A1 to GRAVES et al., and US 2015/0019301 A1 to JUNG et al. as applied to claims 1 and 2 above, and further in view of US 6,915,234 B2 to Curtin et al. (hereinafter ‘CURTIN’).

Claim 5 (Original)
the method as set forth in claim 2.
The combination of MULLICK, BREW, WILLIAMS, EZZAT, MULLIGAN, GRAVES, and JUNG does not specifically disclose, but CURTIN discloses, wherein the constraints provided by the user further comprise a minimum rating, and wherein each remediation solution is associated with a rating score, each rating score comprising at least one rating of one or more other users (see col 10, ln 28-col 11, ln 64 and Table 2; a default target level of service with a minimum acceptable level of service).
MULLICK discloses a system and method for enhanced client side policy that includes audits to verify that the infrastructure meets corporate information technology policies (see ¶[0008]) using various configurations and server tuning settings (see ¶[0022]).  CURTIN discloses monitoring performance data between a provider and a client that includes defining a minimum level of service.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the minimum level of service as taught by CURTIN in the system executing the method of MULLICK with the motivation to meet corporate information technology policies.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624